PER CURIAM.
The state appeals the trial court’s order granting appellant’s motion to dismiss the information by which appellant was charged with grand theft in violation of section 812.014, Florida Statutes (1981). The trial court’s order dismissed the information on the basis that it failed to allege that appellant intended to deprive or appropriate permanently the property of another. Based upon the holding in State v. Dunmann, 166 So.2d 427 (Fla.1983), we reverse the trial court’s order and remand with directions that appellant proceed to trial as charged.
GRIMES, Acting C.J., and RYDER and DANAHY, JJ., concur.